Case 19-40714-drd13 Doc 107-1 Filed 09/15/21 Entered 09/15/21 18:06:11                                 Desc
          Notice of Transfer of Claim Other Than For Security Page 1 of 1




   B2100B (Form 2100B) (12/15)

                       United States Bankruptcy Court
                       _______________
                       Western         District Of _______________
                                                   Missouri


         Scott Allen Ross
   In re ______________________________,                     19-40714-drd13
                                                   Case No. ________________




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
               4
   Claim No. _____    (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                                                                  9/15/21 (date).
   Other than for Security in the clerk’s office of this court on ______



   Name of Alleged Transferor                                          Name of Transferee
   U.S. Bank Trust, N.A., as Trustee of                                U.S. Bank Trust National Association,
   the Igloo Series III Trust                                          as Trustee of Igloo Series III Trust
   Address of Alleged Transferor:                                      Address of Transferee:
   c/o BSI Financial Services                                           C/O SN Servicing Corp.
   1425 Greenway Drive, Suite 405                                       323 5th Street
   Irving, TX 75038                                                     Eureka, CA 95501

                                 ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:_________                                                ______________________________
                                                                   CLERK OF THE COURT
